IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

WRITE START EARLY
CHRISTIAN EDUCATION
CENTER, LLC,

Plaintiff, Case No. 3:19-cv-141

V. JUDGE WALTER H. RICE

NATIONAL FIRE & MARINE
INSURANCE COMPANY,

Defendant.

 

DECISION AND ENTRY SUSTAINING DEFENDANT NATIONAL FIRE
& MARINE INSURANCE COMPANY’S MOTION TO DISMISS
PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)
(DOC. #4); OVERRULING AS FUTILE PLAINTIFF’S MOTION FOR
LEAVE TO FILE AMENDED COMPLAINT (DOC. #13); JUDGMENT
TO ENTER IN FAVOR OF DEFENDANT AND AGAINST PLAINTIFF;
TERMINATION ENTRY

 

Plaintiff, Write Start Early Christian Education Center, LLC (“Write Start”),
filed suit against its insurer, National Fire & Marine Insurance Company (“NFMIC”),
asserting a claim of breach of contract and seeking a declaratory judgment
concerning policy coverage. NFMIC has filed a Motion to Dismiss Plaintiff's
Complaint Pursuant to Fed. R. Civ. P. 12(b)(6). Doc. #4. Write Start has filed a

Motion for Leave to File Amended Complaint. Doc. #13.
I. Background and Procedural History

On May 11, 2016, thieves broke into property owned by Write Start. In
addition to stealing numerous items, they extensively vandalized the building and
caused extensive water damage. Repairs were estimated to cost $85,697.24.
Doc. #2-1. On June 17, 2016, Write Start filed a claim with its insurance
company, NFMIC. On July 21, 2016, NFMIC issued a partial denial of coverage.

Under the terms of the policy, “Vandalism,” defined as “willful and malicious
damage to, or destruction of, the described property,” is a “Covered Cause of
Loss.” Nevertheless, the policy excludes coverage for “loss or damage caused by
or resulting from theft, except for building damage caused by the breaking in or
exiting of burglars.” Doc. #4-2, PagelD#123. NFMIC determined that nearly all of
the building damage was caused by or resulting from theft; it therefore agreed to
cover only about $3,900.00 of the claimed loss.

On April 12, 2019, Write Start filed suit in state court against NFMIC,
asserting a claim of breach of contract, and seeking a declaratory judgment
concerning coverage under the policy. Doc. #2. NFMIC removed the case to
federal court and filed a Motion to Dismiss Plaintiff's Complaint Pursuant to Fed. R.
Civ. P. 12(b)(6). Doc. #4. NFMIC argues that Write Start’s claims are barred by
the provision in the insurance policy requiring all legal actions to be “brought within
2 years after the date on which the direct physical loss or damage occurred.” Doc.

#4-2, PagelD#129. Given that the physical damage in this case occurred on May
11, 2016, and Write Start did not file suit until April 12, 2019, NEMIC argues that
the suit is time barred.

Write Start concedes that the suit was not filed within the 2-year time
period. It argues, however, that NFMIC waived its ability to rely on the limitation-
of-action clause when it continued negotiating with Write Start and held out a
reasonable hope of future adjustment until October of 2018, when it re-affirmed
the initial claim decision. Doc. #12. In the alternative, Write Start argues that, if
additional facts need to be pled to support this theory, it should be permitted to file
an Amended Complaint. In conjunction with that request, Write Start has filed a
Motion for Leave to File Amended Complaint. Doc. #13. The proposed Amended
Complaint states that Write Start resubmitted its claim to NFMIC and, “[iJn a
course of subsequent correspondence, [NFMIC] continued negotiating with Plaintiff
Write Start, causing Plaintiff to hold out hope of future adjustment” until the final
denial of the claim. Doc. #13-1, PagelD#173.

NFMIC then filed its Reply in support of its Motion to Dismiss, Doc. #15,
arguing again that the original Complaint, as pled, fails to state a claim upon which
relief can be granted, given that it contains no allegations of any negotiations
beyond the July 21, 2016, claim denial.

NFMIC also filed its Response in Opposition to Plaintiff’s Motion for Leave to
File Amended Complaint, Doc. #14. Attached to the Response is the “subsequent
correspondence” referred to in the proposed Amended Complaint. This included:

(1) Write Start’s March 1, 2018, letter, which provided new information
concerning the claim and sought reconsideration of the partial claim denial, Doc.
#14-3; (2) NFMIC’s March 14, 2018, response letter, Doc. #14-4; (3) NFMIC’s
June 21, 2018, letter, Doc. #14-5; and (4) NFMIC’s October 1, 2018, letter
reaffirming the July 21, 2016, partial claim denial, Doc. #14-6,

NFMIC argues that the proposed amendments to Write Start’s Complaint
would be futile because this “subsequent correspondence” contained an express
reservation of rights. The March 14, 2018, letter stated:

Please be advised that by agreeing to review and consider new

information, including the matters set forth in your letter, NFMIC is

expressly reserving all of its rights and defenses under the policy, the

law or otherwise, including the contractual period of limitations set

forth in the policy, all of which rights and defenses are expressly

reserved herein without qualification or limitation.

Doc. #14-4, PagelD#204 (emphasis added). The June 21, 2018, letter again
states that “NFMIC agreed to review the new information under a full Reservation
of Rights without any waiver of any rights and defenses under the policy.” Doc.
#14-5, PagelD#206. The October 1, 2018, letter also makes multiple references
to this “reservation of rights.” Doc. #14-6, PagelD##216, 221. NFMIC contends
that this express reservation of rights negates any claim of an alleged waiver.

In its Reply, Doc. #16, Write Start objects to the consideration of these
documents, which are matters outside the pleadings. It argues that, if the Court
considers this course of correspondence, it must convert the motion into a motion

for summary judgment and give the parties a reasonable opportunity to present

additional material. Fed. R. Civ. P. 12(d). Write Start further argues that, even if
the Court considers these documents, it should reject NFMIC’s argument that the

express reservation of rights negates any claim of waiver.

ll. NFMIC’s Motion to Dismiss (Doc. #4)

The Court turns first to NFMIC’s Motion to Dismiss Plaintiff's Complaint
Pursuant to Fed. R. Civ. P. 12(b)(6), Doc. #4.

A. Fed. R. Civ. P. 12(b)(6)

Federal Rule of Civil Procedure 8(a) provides that a complaint must contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” The complaint must provide the defendant with “fair notice of what the

. . Claim is and the grounds upon which it rests.” Be// Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal
of a complaint on the basis that it “fail[s] to state a claim upon which relief can be
granted.” The moving party bears the burden of showing that the opposing party
has failed to adequately state a claim for relief. DirecTV, Inc. v. Treesh, 487 F.3d
471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir.
1991)). The purpose of a motion to dismiss under Rule 12(b)(6) “is to allow a
defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief
even if everything alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d
635, 638 (6th Cir. 1993). In ruling on a 12(b)(6) motion, a court must “construe

the complaint in the light most favorable to the plaintiff, accept its allegations as
true, and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v.
City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012) (quoting Treesh, 487 F.3d at
476).

Nevertheless, to survive a motion to dismiss under Rule 12(b)(6), the
complaint must contain “enough facts to state a claim to relief that is plausible on
its face.” Twombly, 550 U.S. at 570. Unless the facts alleged show that the
plaintiff's claim crosses “the line from conceivable to plausible, [the] complaint
must be dismissed.” /d. Although this standard does not require “detailed factual
allegations,” it does require more than “labels and conclusions” or “a formulaic
recitation of the elements of a cause of action.” /d. at 555. “Rule 8... does not
unlock the doors of discovery for a plaintiff armed with nothing more than
conclusions.” Ashcroft v. lqbal, 556 U.S. 662, 678-79 (2009). Legal conclusions
“must be supported by factual allegations” that give rise to an inference that the
defendant is, in fact, liable for the misconduct alleged. /d. at 679.

B. Analysis

As previously noted, NFMIC argues that Write Start’s Complaint, as
currently pled, must be dismissed as time-barred because it was filed more than
two years “after the date on which the direct physical loss or damage occurred.”
Doc. #4-2, PagelD#129. Accordingly, under the terms of the Policy, it is untimely.

Write Start concedes that the Complaint was untimely filed. It argues,
however, that NMFIC should be deemed to have waived the Policy's limitation-of-

action provision by holding out a reasonable hope of adjustment past the limitation
period. See Hounshell v. Am. States Ins. Co., 67 Ohio St. 2d 427, 424 N.E.2d
311 (1981), syl. (“An insurance company may be held to have waived a limitation
of action clause . . . by acts or declarations which evidence a recognition of
liability, or acts or declarations which hold out a reasonable hope of adjustment
and which acts or declarations occasion the delay by the insured in filing an action
on the insurance contract until after the period of limitation has expired.”).

NFMIC correctly points out, however, that there are absolutely no facts
alleged in the original Complaint to support any such claim of waiver. The
Complaint, as pled, is therefore time-barred on its face. As such, the Court finds
that it is subject to dismissal under Fed. R. Civ. P. 12(b)(6). Accordingly, the
Court SUSTAINS NFMIC’s Motion to Dismiss, Doc. #4. The next question is
whether Write Start should be granted leave to file an Amended Complaint to cure

this defect.

Hl. Write Start’s Motion for Leave to File Amended Complaint (Doc. #13)

A. Fed. R. Civ. P. 15(a)(2)

Federal Rule of Civil Procedure 15(a)(2) provides that the court should freely
give leave to amend a pleading “when justice so requires.” However, leave need
not be given if there is “undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of the amendment” or

if the amendment would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962).
An amendment is futile if it would not survive a motion to dismiss. Aose v.
Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).

In this case, NFMIC argues that the proposed amendment would be futile
because not only did NFMIC not engage in negotiations or make any further
settlement offers, but also the express reservation of rights contained in numerous
letters sent to Write Start negates any claim of waiver.

B. Consideration of Matters Outside the Pleadings

As previously noted, NFMIC attached numerous documents to its Response
in Opposition to Plaintiff's Motion for Leave to File Amended Complaint. Write
Start objects to the Court’s consideration of these matters outside the pleadings.

The Sixth Circuit has held:

Assessment of the facial sufficiency of the complaint must
ordinarily be undertaken without resort to matters outside the
pleadings. Wysocki v. Int'l Bus. Mach. Corp., 607 F.3d 1102, 1104
(6th Cir. 2010). If a court does consider material outside the
pleadings, the motion to dismiss must be treated as a motion for
summary judgment under Rule 56 and all parties must be given a
reasonable opportunity to present all material pertinent to the motion.
Id.

However, a court may consider “exhibits attached [to the
complaint], public records, items appearing in the record of the case
and exhibits attached to defendant's motion to dismiss so long as
they are referred to in the complaint and are central to the claims
contained therein,” without converting the motion to one for summary
judgment. Bassett, 528 F.3d at 430.

Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 680-81 (6th Cir. 2011).

Given that a proposed amended complaint is deemed futile if it would not survive a
motion to dismiss, Aonaigo logically also governs the question of what materials
may be considered in deciding whether a proposed amendment would be futile.

Paragraph 10 of the proposed Amended Complaint refers to the July 21,
2016, Partial Denial of Coverage letter. Paragraph 15 of the Amended Complaint
refers to “a course of subsequent correspondence” in which NFMIC continued
“negotiating with Plaintiff Write Start, causing Plaintiff to hold out hope of future
adjustment.” This fairly encompasses the March 1st, March 14th, and June 21st
letters. Paragraph 16 states that NFMIC continued negotiating until October of
2018. This fairly encompasses NFMIC’s October 1, 2018, final denial letter.

Based on the foregoing, the Court finds that these documents are referred to
in the proposed Amended Complaint. Moreover, they are clearly central to the
claims contained therein. In fact, this “course of subsequent correspondence” is
the bedrock on which Write Start’s waiver claim rests. Accordingly, the Court
may consider all of these documents in ruling on the pending Motion for Leave to
File Amended Complaint.

Ci Analysis

As previously noted, the Supreme Court of Ohio has held that an insurance
company may be found to have waived a policy’s limitation-of-action clause by
“acts or declarations which hold out a reasonable hope of adjustment and which
acts or declarations occasion the delay by the insured in filing an action on the
insurance contract until after the period of limitation has expired.” Hounshel!, 67

Ohio St. 2d at 427, 424 N.E.2d at 311, syl. See also Dominish v. Nationwide Ins.
Co., 129 Ohio St. 3d 466, 2011-Ohio-4102, 953 N.E.2d 820, at 410 (holding that
waiver may be found if the insurance company “either recognized liability or held
out reasonable hope of adjustment and by doing so, induced the insured to delay
filing a lawsuit until after the contractual period of limitation expired.”).

Write Start’s proposed Amended Complaint does allege that NFMIC
continued to hold out reasonable hope of adjustment until October of 2018 “past
the date when the period of limitation had expired.” Doc. #13-1, PagelD##173-
74, NFMIC argues, however, that this is not enough to survive a motion to
dismiss.

NFMIC maintains that the course of correspondence, referred to in the
proposed Amended Complaint, shows that, although NFMIC agreed to re-examine
the claim, it did not engage in further negotiations and made no further offers of
settlement. Moreover, NFMIC agreed to re-examine the claim under an express
reservation of rights, including the limitation-of-action provision. NFMIC argues
that this reservation of rights negates any claim of waiver.

The Court agrees that, even viewing the proposed Amended Complaint in
the light most favorable to Write Start, it fails to state a plausible claim for relief,
rendering the proposed amendment futile. As NFMIC notes, “waiver is a voluntary
relinquishment of a known right.” Chubb v. Ohio Bureau of Workers’ Comp., 81
Ohio St. 3d 275, 278, 690 N.E.2d 1267 (1998). Accordingly, when an insurer
expressly reserves its right to rely on a particular policy provision, it cannot also be

deemed to have waived that right. See Gourmet Café v. Travelers Indem. Co. of

10
Am., No. 5:01cv2658, 2003 WL 27381210, at *11 (N.D. Ohio June 10, 2003)
(“Reservation of rights letters allow an insurance company to investigate a claim to
determine whether coverage is proper without waiving policy conditions.”).
Several courts have applied this rule to reject claims of waiver. See, e.g.,
Dominish, 201 1-Ohio-4102, at 417 (holding that an insurer that asserted a
reservation of rights, including the limitation-of-action clause, in all correspondence
with the insured regarding a partially disputed claim did not waive its right to
enforce that clause); Efficient Lighting Sales Co. v. Neverman, 8th Dist. Nos.
91093, 91122, 2009-Ohio-627, § 26 (holding that when an insurer provides a
defense under a reservation of rights, “estoppel and waiver may not be asserted”).
Based on the foregoing, the Court finds that the proposed Amended
Complaint does not set forth facts that establish a plausible claim that NFMIC
waived its right to enforce the limitation-of-action clause in the insurance policy.
Accordingly, the proposed amendment is futile in that it is insufficient to overcome
the limitation-of-action defense. The Court therefore OVERRULES Write Start’s

Motion for Leave to File Amended Complaint, Doc. #13.

IV. Conclusion
The Court finds that Write Start’s claims, as pled in the Complaint, are time-
barred. Accordingly, the Court SUSTAINS Defendant National Fire & Marine

Insurance Company's Motion to Dismiss, Doc. #4. The Court further finds that

11
Write Start’s proposed amendment would be futile. Accordingly, the Court
OVERRULES Write Start’s Motion for Leave to File Amended Complaint, Doc. #13.
Judgment shall be entered in favor of Defendant and against Plaintiff.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: March 23, 2020 bbs oy Vea,

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

12
